Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150972                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 150972
                                                                    COA: 324234
                                                                    Roscommon CC: 14-007041-FH
  ROBERT ALLEN BAKER a/k/a
  JOHN FRANCIS CAVERLY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 8, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Roscommon Circuit Court for
  consideration of the defendant’s issue regarding the assessment of court costs. On
  remand, because the trial court determined that it would not take the challenged
  information in the PSIR into account at sentencing, the trial court shall also direct the
  probation officer to delete the challenged information from the PSIR as required by
  MCR 6.425(E)(2)(a) and assure that a corrected copy of the report is prepared and
  transmitted to the Michigan Department of Corrections per MCR 6.425 and
  MCL 771.14(6). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2016
           p0922
                                                                               Clerk